Citation Nr: 0822887	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
phthisis bulbi of the right eye.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted the veteran service 
connection for phthisis bulbi of the right eye and awarded a 
10 percent disability rating.  In a November 2005 rating 
decision, the RO increased the rating to 30 percent.  

The Board notes that in March 2006, the veteran's claim was 
remanded for a procedural defect.  The requested action was 
taken, and the claim is now appropriately before the Board 
for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences visible or palpable tissue loss 
in the right eye and has gross distortion or asymmetry of the 
eyes due to his phthisis bulbi of the right eye.  

3.  The veteran does not experience complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 30 percent for phthisis bulbi have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7800 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an increased rating for his service-
connected right eye disability, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board notes that the veteran was separately granted service 
connection and separately evaluated for his phthisis bulbi 
based upon the application for an increased rating for his 
service-connected right eye disability.  Additional notice of 
the five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in June 2006.  Although there was no 
subsequent adjudication following the June 2006 notice, the 
veteran is not prejudiced as service connection was granted 
and as noted below, VA's duty to assist was fulfilled.  

In Dingess, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because service connection was sua sponte 
granted for phthisis bulbi of the right eye based upon the 
veteran's request for an increased rating for his right eye 
disability, the September 2002 notice fulfilled the purpose 
of section 5103(a).  

The Board notes that although this appeal initially began as 
a request for an increased rating for a right eye disability, 
it was subsequently adjudicated as a claim of service 
connection.  Thus, the requirements of Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are inapplicable to the instant 
appeal of an initial rating.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2002 VCAA notice was given 
prior to the appealed AOJ decision, dated in June 2004.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks a 50 percent rating for his service-
connected phthisis bulbi of the right eye.  He contends that 
the right side of his face appears sunken in as compared to 
the left side of his face.  He asserts that his tissue loss 
of the right eye and gross asymmetry of the eyes warrants a 
50 percent evaluation.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The RO has evaluated the veteran's facial scars at 30 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
diagnostic codes concerning skin disorders/disfigurement have 
been substantially revised during the pendency of this claim.  
See 67 Fed. Reg. 58,448 (2002).  

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  

Under the old criteria of Diagnostic Code 7800, a 30 percent 
evaluation was for severe scars of the head, face, or neck, 
especially if they produced a marked and unsightly deformity 
of eyelids, lips, or auricles, and a 50 percent evaluation 
was warranted in cases of complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  

Under the current Diagnostic Code 7800, effective in August 
2002, an 80 percent rating is warranted when there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features; or, with six or more characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features; or, with four or five characteristics of 
disfigurement.  A 30 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features; or, with two or three characteristics of 
disfigurement.  

The 8 characteristics of disfigurement are as follows:  a 
scar 5 or more inches in length; a scar at least one-quarter 
inch wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches, skin texture abnormal in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; and skin indurated and inflexible in an 
area exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

In March 2002, the veteran was diagnosed as having phthisis 
bulbi of the right eye without ocular discomfort.  At that 
time, the veteran advised that he would be interested in 
improving the cosmesis of the affected eye.  In August 2003, 
the veteran's phthisis bulbi was noted to be secondary to his 
penetrating wound in 1969.  The veteran was noted to have 
severe corneal scarring in the right eye, without pain, and 
with no light perception.  

In October 2005, the veteran underwent a VA eye examination.  
The optometrist indicated that the veteran's right globe was 
1/3 smaller than his left lobe and his right cornea was white 
due to dense band keratopathy.  The veteran's conjunctival 
tissue was noted to appear erythemic and scarred.  The 
optometrist indicated that the veteran had visible or 
palpable tissue loss of the right eye due to phthisis bulbi.  
The veteran was also found to have gross distortion or 
asymmetry of the eyes due to his phthisis bulbi.  The 
optometrist indicated that the right globe had recessed into 
the socket which made the right side appear more sunken than 
the left side of his face.  The veteran reported that the 
sunken nature of the right side of his face had worsened and 
that the globe had also shrunk over time.  He further advised 
that he wears tinted glasses so that others are not drawn to 
his right eye.  The optometrist indicated that there were no 
prior photographs to compare.  Current photographs of the 
veteran's eyes were associated with the VA examination report 
and reviewed.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 30 
percent for phthisis bulbi of the right eye either under the 
old rating criteria or the new.  Clearly, the veteran 
experiences visible or palpable tissue loss of the right eye 
with gross distortion or asymmetry, but there is no evidence 
of record to show that these are associated with two features 
or sets of paired features as contemplated under the current 
criteria for a 50 percent rating under Diagnostic Code 7800.  
The Board notes that the veteran indeed has gross distortion 
and asymmetry of his eyes, but his eyes are considered one 
pair of features, and not two pairs of features, under the 
current rating criteria for a 50 percent rating.  
Additionally, there is no evidence of record to support a 
finding, nor does the veteran contend, that he has 5 or more 
of the 8 characteristics of disfigurement.  Finally, there is 
no evidence of record to support a 50 percent rating under 
the former rating criteria as the veteran does not have 
complete or exceptionally repugnant deformity of one side of 
the face, nor does he have marked or repugnant bilateral 
disfigurement.  Thus, a rating in excess of 30 percent for 
phthisis bulbi of the right eye is denied.  

The Board also finds that staged ratings, pursuant to Hart, 
are not appropriate given the evidence of record in the 
instant case.  

The veteran does not assert that he is totally unemployable 
because of his service-connected phthisis bulbi, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his phthisis bulbi.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
phthisis bulbi, the Board finds that the 30 evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Consequently, the Board 
will not refer this claim to the Director of Compensation and 
Pension for extraschedular review.






ORDER

A rating in excess of 30 percent for phthisis bulbi of the 
right eye is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


